AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Nationstar Mortgage, LLC,                                       DEFAULT
                                                       JUDGMENT IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:15-cv-01744-JAD-EJY
Equity Trust Company Custodian FBO
Z130255 et al.,

                                 Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that Default Judgment is entered in favor of Equity Trust Company and Ashwin Patel and against Virgilia
Munoz and Frank Ornelas quieting title to the property located at 3400 Cabana Drive #2129, Las Vegas, NV
89122, APN 161-26-512-253 as follows:

as a result of the Foreclosure Sale occurring on 11/15/2016 and the recordation of a Foreclosure Deed
pursuant to NRS 116.31164 on 11/18/2016, the interests of Defendants Virgilia Munoz and Frank Ornelas
were extinguished by law.




         1/15/2020
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ S. Denson
                                                             Deputy Clerk
